UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-1515



CHARLES E. REEVE,

                                                Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-1008-1)


Submitted:   August 25, 2005                 Decided:   August 31, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles E. Reeve, Appellant Pro Se. Bruce Raleigh Ellisen, Robert
J. Branman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles E. Reeve appeals from the district court’s order

dismissing his complaint in which he requested that the district

court enjoin the Internal Revenue Service from levying on his

Social Security benefits and award him monetary damages.    We have

granted the motion to amend the caption to reflect that the United

States is the proper party defendant.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Reeve v. Soc. Sec. Admin., No. CA-04-1008-1 (E.D. Va.

Apr. 28, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -